Cite as 2015 Ark. 32

                 SUPREME COURT OF ARKANSAS
                                        No.   CV-12-330

STEVEN WAYNE BRAMLETT                               Opinion Delivered   January 29, 2015
                  APPELLANT
                                                    APPEAL FROM THE JEFFERSON
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. CV-2011-562-5]

RAY HOBBS, DIRECTOR,                                HONORABLE JODI RAINES
ARKANSAS DEPARTMENT OF                              DENNIS, JUDGE
CORRECTION
                     APPELLEE                       SUPPLEMENTAL ADDENDUM
                                                    ORDERED.


                                         PER CURIAM


       On October 30, 1979, Appellant, Steven Wayne Bramlett, entered a negotiated plea

of guilty to attempted capital murder and was sentenced to life in the Arkansas Department

of Correction. The record demonstrates that Bramlett was seventeen years old when he

committed this offense.

       On October 26, 2011, pursuant to Ark. Code Ann. § 16-111-101, Bramlett filed a pro

se complaint for declaratory relief against the Appellee, Ray Hobbs, Director of the Arkansas

Department of Correction (“the State”) alleging that the parole-eligibility statute, codified at

the time of the offense at Ark. Stat. Ann. § 43-2829 (Repl. 1977)1 was unconstitutional as

applied to Bramlett. Bramlett asserts that the application of the parole-eligibility statute to his



       1
       Ark. Stat. Ann. § 43-2829 is now codified at Ark. Code Ann. § 16-93-604(b)(1)
(Repl. 2006).
                                     Cite as 2015 Ark. 32

life sentence is unconstitutional because in Graham v. Florida, 560 U.S. 48 (2010), the United

States Supreme Court held that the Eighth Amendment prohibits the imposition of life

imprisonment without parole for juvenile offenders convicted of nonhomicide offenses.

Bramlett appeals from the circuit court’s order denying his pro se complaint.

       On appeal, Bramlett contends that the circuit court erred (1) in its interpretation of

Graham as well as the Arkansas homicide statutes, as to what constitutes homicide, and (2) in

its decision to grant summary judgment in favor of the State and dismiss the case. In its

response brief, the State contends that the circuit court properly granted summary judgment.

and cites to the record in its brief, but fails to provide addendum citations.

       Rule 4-2(a)(7) requires that “[r]eference in the argument portion of the parties’ briefs

to material found in the abstract and addendum shall be followed by a reference to the page

number of the abstract or addendum at which such material may be found.”

       Additionally, Rule 4-3(c) of the Rules of the Arkansas Supreme Court, “Briefs in

Criminal Cases, Appellee’s Brief,” provides that

       The appellee shall have 30 days from the filing of the appellant’s brief to file 17 copies
       of the brief with the Clerk and such further abstract and Addendum as may be
       necessary to a fair determination of the case.

       Also, Rule 4-4(b), “Filing and Service of Briefs in Civil Cases.                Appellee’s

Brief–Cross-Appellant’s Brief,” provides in pertinent part

       The appellee shall file eighteen copies of the appellee’s brief, and of any further abstract
       or addendum thought necessary, within 30 days after the appellant’s brief is filed[.]

       Finally, Rule 4-7 applies specifically to briefs filed in postconviction and civil appeals

where an appellant is incarcerated and proceeding pro se, as is the situation here. McArty v.

                                                2
                                     Cite as 2015 Ark. 32

Hobbs, 2012 Ark. 257 (per curiam). Rule 4-7(c)(1)(C) provides that

       [t]he appellant’s brief shall contain an Addendum[.] . . . The Addendum shall include
       true and legible photocopies of the original pleading, order from which the appeal is
       taken, and the notice of appeal. The Addendum shall also include any other relevant
       pleadings . . . . If parts of a prior trial or proceeding are important to the
       understanding of an issue, those parts of the record of that trial or proceeding must be
       included in the Addendum. . . . The appellee may prepare a supplemental Addendum
       if material on which the appellee relies is not in the appellant’s Addendum.

       Here, upon review, the following items are missing from Bramlett’s addendum:2

       1.     The State’s Motion to Dismiss filed on December 7, 2011

       2.     Bramlett’s Response filed on December 20, 2011

       3.     The State’s Reply filed on January 6, 2012

       4.     Bramlett’s Response to Reply filed on January 17, 2012

       5.     The State’s Reply filed on January 20, 2012

       Bramlett’s addendum is deficient in that he has failed to provide these pleadings. Rule

4-7(c)(3)(C) sets forth the procedure to be followed when an appellant has failed to supply this

court with an adequate brief:

                Whether or not the appellee has called attention to deficiencies in the
       appellant’s abstract or Addendum, the Court may address the question at any time. If
       the Court finds the abstract or Addendum to be deficient such that the Court cannot
       reach the merits of the case, or such as to cause an unreasonable or unjust delay in the
       disposition of the appeal, the Court will notify the appellant that he or she will be
       afforded an opportunity to cure any deficiencies, and has fifteen days within which to
       file a substituted abstract, Addendum, and brief.

       Accordingly, pursuant to Rule 4-7 Bramlett is directed to file a supplemental

addendum within fifteen days from the date of this order.


       2
        The missing items are contained in the record.

                                               3
                                    Cite as 2015 Ark. 32

       Finally, while we order Bramlett to supplement his addendum, we note that the State

relies on these pleadings but did not elect to file a supplemental addendum with the

documents necessary for a determination of this appeal. Accordingly, we refer to the

Committee on Criminal Practice and the Committee on Civil Practice the issue of treating

postconviction pro se defendants differently by not requiring the State as an appellee to

supplement the addendum when it relies on something that is not in the addendum as is

required by this court’s rules.

       Supplemental addendum ordered.

       Steven Wayne Bramlett, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                              4